December 23, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
EP ENERGY E&P COMPANY, L.P. F/K/A EL PASO PRODUCTION, Appellant

NO. 14-13-00734-CV                          V.

                 CUDD PRESSURE CONTROL, INC., Appellee
                    ________________________________

      This cause, an appeal from the judgment in favor of appellee, Cudd Pressure
Control, Inc., signed, August 9, 2013, was heard on the transcript of the record. We
have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

     We order appellant, EP Energy E&P Company, L.P. f/k/a El Paso
Production, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.